          Case 7:18-cv-10204-PMH Document 85 Filed 05/28/19 Page 1 of 1

Bradley J. Nash
Partner

212 612-0684                                                  26 Broadway, New York, NY 10004
bnash@schlamstone.com                                         Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

May 28, 2019

BY ECF
Hon. Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150


Re:       Indig, et al. v. Village of Pomona, et al., 7:18-cv-10204-VB

Dear Judge Briccetti:

I represent the Plaintiffs in the above-referenced action and, due to other professional
obligations, write in accordance with Rule 1.G. of Your Honor’s Individual Rules of
Practice to request a two-week extension, from June 5, 2019, to June 19, 2019, of
Plaintiffs’ time to oppose Defendants’ Motion to Dismiss The Amended Complaint (ECF
Doc. No. 82) in this action. Defendants consent to this request. This is Plaintiffs’ first
request for an extension with respect to this Motion and it will not affect any other
deadlines in this matter. We thank the Court for its attention to this matter.

Respectfully,




Bradley J. Nash


cc: Counsel of Record (by ECF)
